                Case 20-16233-LMI     Doc 29    Filed 08/24/20   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                  CASE NO.: 20-16233-BKC-LMI
                                                        Chapter 7
ANDRES MEDINA
SSN: XXX-XX-0545
BANIA MEDINA
SSN: XXX-XX-5330

         Debtors.           /


                       TRUSTEE, JOEL L. TABAS’ MOTION TO
                 COMPEL TURNOVER OF DOCUMENTS FROM DEBTORS

         Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of Andres Medina and

Bania Medina (the “Trustee”), through counsel and pursuant to 11 U.S.C. §§ 521, 541, and

542, files his Motion to Compel Turnover of Documents From Debtors (the "Motion to

Compel"), and in support thereof, states as follows:

                                       I. Background

         1.    This case was commenced on June 8, 2020, with the filing of a voluntary

Chapter 7 bankruptcy petition by the Debtors, Andres Medina and Bania Medina (the

“Debtors”). Subsequently, Joel L. Tabas was appointed as Chapter 7 trustee of the Debtor’s

bankruptcy estate (the “Estate”)

         2.    On July 23, 2020, the Trustee requested, certain documents and information

necessary for the administration of the Estate (the “Document Request”).

         3.    Despite repeated requests, to date the Debtors have not complied with the

Document Request. The information and documentation sought in the Document Request is

property of the Estate pursuant to 11 U.S.C. § 541, and subject to turnover pursuant to 11

U.S.C.§ 542.
               Case 20-16233-LMI           Doc 29    Filed 08/24/20   Page 2 of 3
                                                                      CASE NO. 20-16233-BKC-LMI


       4.      Moreover, 11 U.S.C. § 521(a)(3) requires a debtor to “... cooperate with the

trustee as necessary to enable the trustee to perform the trustee’s duties under this title; “and

11 U.S.C. § 521(a)(4) requires a debtor to “... surrender to the trustee all property of the

estate and any recorded information, including books, documents, records, and papers,

relating to property of the estate...”

       5.      The Debtors’ failure to turn over the information and documentation requested

in the Document Request not only violates the Debtors’ duties under 11 U.S.C. '' 521(a)(3)

and (4), but is prejudicing the Trustee's administration of this Estate.

                                         II. Requested Relief

       6.      Accordingly, the Trustee seeks entry of an order compelling the Debtors to

immediately turn over all information and documentation requested in the Document Request.

       WHEREFORE, Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of

Andres Medina and Bania Medina respectfully requests this Honorable Court enter an Order:

(1) granting the instant Motion; (2) directing the Debtors immediately turn over all information

and documentation requested in the Document Request; and (3) granting such other and

further relief as this Court deems just and proper.

                           [Remainder of page left blank intentionally]




                                              Page 2 of 3
               Case 20-16233-LMI        Doc 29    Filed 08/24/20   Page 3 of 3
                                                                   CASE NO. 20-16233-BKC-LMI


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 24, 2020, a true and correct copy of the foregoing

was served via electronic transmission to the parties who are currently on the list to receive

e-mail notice/service for this case, and via U.S. Mail to:

 Andres Medina
 Bania Medina
 1701 W 42nd Place, #13
 Hialeah, FL 33012-7490


                                            Respectfully submitted,


                                            /s/ Joel L. Tabas
                                            Joel L. Tabas
                                            Fla. Bar No. 516902
                                            Tabas & Soloff, P.A.
                                            Attorneys for Trustee, Joel L. Tabas
                                            Ingraham Building
                                            25 SE Second Avenue – Suite 248
                                            Miami, Florida 33131
                                            Telephone: (305) 375-8171
                                            Facsimile: (305) 381-7708
                                            E-mail: jtabas@tabassoloff.com




                                           Page 3 of 3
